 CONTINENTAL INVESTMENT COMPANYContinental Investment Company and Hotel-Motel.Cafeteria & Restaurant Employees Local 327 affili-ated with Hotel & Restaurant Employees and Bar-tenders International Union, AFL-CIO, Petitioner.Case 38 RC 2064May 19. 1978DECISION AND ORDER DIRECTINGHEARINGBY MEMBERS JENKINS, PENELtO. AND MURPIHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on March 31, 1977,' and the RegionalDirector's report recommending dispositon of same.The Board has reviewed the record in light of theexceptions and hereby adopts the Regional Direc-tor's findings and recommendations with respect toPetitioner's Objections I through II.' However. forthe reasons hereinafter stated, we find that a hearingis required with respect to Petitioner's Objection 12.Concerning Objection 12, the Petitioner asserts inthis objection that the Employer told employees thatit would spend any amount of money and take anyaction necessary to prevent Petitioner from beingchosen as the employees' bargaining representative.The record contains affidavit testimony by an em-ployee that a few days before the election he was toldby his supervisor that if the employee "went union"the supervisor could have a whole new crew come in.In disposing of the objection. the Regional Directorassumed, arguendo, that the statement was made andthat it could be construed as a threat. IHowever, heconcluded that, even on this basis, the conduct *wouldnot warrant setting aside the election because it "wasthe only such statement made during a 2-month caim-paign involving some 240 employees.In our view, there is nothing isolated about a state-ment which, if made, can only he taken as a directthreat to fire a whole work crew if the Union weresuccessful in the election. It is difficult to think ofany statement which could be more destructive of theemployees' free choice in the election. It matters littlethat the statement mav have been addressed to onl'one employee because it would be totall, unrealisticIhe t ietitn was cnduclted pursuant to, a Slipulation fir (CI e lfi amtllnI pon ( onsent Elecci, n The 1alls' u, 34 for. andt 132 i:gaini. the Pen-honer: there ere were 17 challenged hillols. an insufficien nlinmbr I, affet lieresultso I ,r the reasons set forth in our opls.ion. >e tind that a healrine inPetlltioer's Ob()ection II is nots arrantedto assume that a threat of such a serious naturewould not be conveyed to others, especially whentheir own job security was being jeopardized.3There-fore, as the evidence with respect to Objection 12raises substantial and material issues of fact and lawwhich could warrant setting aside the election, weconclude that these matters must be resolved througha hearing.Accordingly, we shall direct that a hearing be heldfor the purpose of receiving evidence relevant to Ob-jection 12.We shall not. however, hold a hearing on Objec-tion I1. We are unable to construe as a threat theEmployer's alleged statement to employees that atleast one union had canceled its convention at thehotel because of threats by the Petitioner to call astrike of the employees, thereby harming the employ-ees' potential income. The first thing about his re-mark is that. whether true or false.4it concerned apast event and its possible consequences as regardsthe employees' income: it did not refer to the future,as would a threat. Second. the statement referred notto an'y action which the Employer took, or mighttake, but to the conduct of a union over which theEmployer clearly had no control. In N.L.R.B. v. Gis-scl Packing Co., 395 U.S. 575, 618 (1969). the Courtdefined a threat as "any implication that an em-ployer may or may not take action solely on his owninitiative for reasons unrelated to economic neces-sities and known only to him." In short, then, be-cause the Employer's statement concerned a pastevent which the Employer had no power to affect forhis own ends. it amounts at most to an inaccuratestatement, not a threat. Such statements no longerform a basis for overturning an election. ShoppingAarlt Food MarA-et, Inc.. 228 NLRB 1311 (1977).ORDERIt is ordered that a hearing be held before a dulydesignated hearing Officer for the purpose of receiv-ing evidcnce to resolve the issues raised by Petition-er's Objection 12.Il Is It RIIII R ORD)iERIED that the Hearing Officerdesignated for the purpose of conducting such hear-ing shall prepare and cause to be served on the par-ties a report containing resolutions of the credibilityof witnesses. findings of fact. and recommendationsto the Board as to the disposition of said objection.Within 10 dai's from the date of the issuance of suchreport. either party may file with the Board in Wash-ingtonn. D.C., eight copies of exceptions thereto. Im-See .ltiili',,mr i BIard & ( o I. l ri , iorated. 232 NLRB 848 t 19771I'e ltlltler' i o hje titn alleted onlIs that the statement was false. not thatiI o,.ltitlted .' threat236 NL.RB No. 38237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately upon filing of such exceptions, the partyfiling the same shall serve a copy on the RegionalDirector. If no exceptions are filed thereto, the Boardwill adopt the recommendations of the Hearing Offi-cer.IT IS FURTHER ORDERED that the above-entitled mat-ter be, and it hereby is, referred to the Regional Di-rector for Region 13 for the purpose of conductingsuch a hearing, and that the said Regional Directorbe, and hereby is, authorized to issue notice thereof.MEMBER JENKINS. concurring in part and dissentingin part:I join with my colleagues in overruling PetitionerObjections 1 through 10. I also agree that Objection12 raises issues which would best be resolved in ahearing, and I join in the part of the opinion thatdirects a hearing on this matter. However, I disagreewith the majority's refusal to order a hearing on Ob-jection 11. In my view, this matter, like Objection 12,raises issues best resolved in a hearing.In Objection I 11, the Petitioner alleged that duringa meeting conducted by the Employer with its em-ployees the Employer made the statement that atleast one labor organization had canceled its conven-tion at the hotel because of threats by the Petitionerto call the employees out on strike, thereby harmingthe employees' income. The Union asserted that thetrue reason for the cancellation was that the hotelwas nonunion. The Regional Director treated thismatter as an alleged misrepresentation and, relyingon the recent pronouncement by the Board in Shop-ping Kart Food Market, Inc., 228 NLRB 1311 (1977).,he concluded that such conduct does not warrant set-ting aside the election.Aside from my' general disagreement with the doc-trine espoused in the Shopping Kart decision,' I con-strue the aforementioned statement as a possiblethreat to the employees' job security. In other words,the employees were in effect told that support for theUnion could result in a loss of business to the Em-ployer and, consequently, a loss of jobs among theunit employees. A statement of this type can be con-sidered unobjectionable only Cxhere the employermeets the burden of demonstrating that such is a rea-sonable foreseeable circumstance which is entirelybeyond the employer's power to control.6There is noevidence that the burden was met in this case.In the majority's view, however. the Employer'sstatement concerned a past event and was thereforeonly relevant to employee income not realized as aresult of the convention cancellation and that theSee the dissenting opinions filed in that case by Chairman Fanning andme.t V 1. R B ' (;i el Pw'Aiwg C<,. 35 U. S. 575, 618 (1969)statement had no bearing on future income as woulda threat. The majority further reasons that the state-ment referred to the conduct over which the Em-ployer had no control and, thus, it should not bedeemed a coercive threat under the standards setforth in Gissel.I do not accept the position that the Employer'sstatement about the reason for the convention can-cellation referred only to a past event and that it wasnot suggesting the likelihood of similar cancellationsin the future. The Employer told his employees that aunion had canceled its plans to use the Employer'sfacilities because it feared strike activity by the Peti-tioner. This at least implies that other unions plan-ning to use the Employer's facility would also cancelfor the same reason. This has the effect of telling theemployees that support for the Union could result ina loss of business to the Employer and, consequently,a loss of jobs among the unit employees. This hasdirect bearing on employee income and, if, in fact,such a threat were made to employees, it would pre-dictably interfere with the employees' choice in theelection.I also do not accept my colleagues' position thatthe Employer's statement referred to the conduct of aunion over which the Employer had no control. It istrue that the Employer had no ultimate control overwhether the union would have canceled its plans tohave its convention at Employer's facility or not. Butthat is not the issue. What is at issue is the Employ-er's statement implying that a reduction in the workforce--a loss of jobs within the unit-would occur ifthe employees selected the Petitioner as their repre-sentative. Mere representation of employees by aunion cannot be equated with the automatic likeli-hood of strikers and a subsequent loss of jobs. TheEmployer has the burden under Gissel of demon-strating the reasonable predictability of the dire con-sequences it portends will occur. The Employer hasnot even attempted to meet such a burden in thiscase and, in the absence of such evidence, I am un-willing to assume, as does the Employer and appar-ently also my colleagues, that the Union would act ina manner designed to reduce the job opportunitiesfor the unit employees which it represents.The majority's holding that the Employer's state-ments referred to conduct of a union over which theEmployer had no control does not address the realissue, and I cannot accept it. The Employer's asser-tion about cancellation of patronage and the reasontherefor plainly had a tendency to influence the em-ployees' views concerning the desirability of unionrepresentation, and its truth or falsity is thus a mate-rial issue which can only be resolved by a hearing. Iwould direct a hearing on Objection II.238